         Case 4:20-cv-00410 Document 1 Filed on 02/06/20 in TXSD Page 1 of 6



                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

KEVIN NGUYEN AND                                      §
KIM ANH NGUYEN,                                       §
                                                      §
          Plaintiffs,                                 §
                                                      §     CIVIL ACTION NO. ________________
V.                                                    §
                                                      §
GEOVERA ADVANTAGE                                     §
INSURANCE COMPANY,                                    §
                                                      §
          Defendant.                                  §


               DEFENDANT GEOVERA SPECIALTY INSURANCE COMPANY’S
                             NOTICE OF REMOVAL

TO THE HONORABLE COURT:

          Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant GeoVera Specialty Insurance

Company1 (“GeoVera” or “Defendant”) files this Notice of Removal to the United States District

Court for the Southern District of Texas, Houston Division, on the basis of diversity of

citizenship and amount in controversy and respectfully shows:

                         I.      FACTUAL AND PROCEDURAL BACKGROUND

          1.      On December 30, 2019, Plaintiffs Kevin Nguyen and Kim Anh Nguyen

(“Plaintiffs”) filed their Amended Original Petition and Requests for Disclosure, styled Kevin

Nguyen and Kim Anh Nguyen v. GeoVera Advantage Insurance Company, Cause No. 2019-

58208, in the 270th Judicial District Court, Harris County, Texas. The lawsuit arises out of a




1
    Misidentified as GeoVera Advantage Insurance Company.

DEFENDANT’S NOTICE OF REMOVAL – Page 1
7701306v1
08917.460
       Case 4:20-cv-00410 Document 1 Filed on 02/06/20 in TXSD Page 2 of 6



claim Plaintiffs made for damages to their property under an insurance policy issued by

GeoVera.

        2.     Plaintiffs served GeoVera with a copy of the Plaintiffs’ Amended Original

Petition and Request for Disclosure on January 9, 2020.

        3.     GeoVera’s Answer was filed on February 3, 2020.

        4.     GeoVera files this notice of removal within 30 days of receiving Plaintiffs’

Citation and Amended Original Petition. See 28 U.S.C. § 1446(b). This Notice of Removal is

being filed within one year of the commencement of this action. Id. All process, pleadings, and

orders in the state court action are attached to this Notice as required by 28 U.S.C. § 1446(a). A

copy of this Notice is also concurrently being filed with the state court and served upon

Plaintiffs.

        5.     As required by 28 U.S.C. § 1446(a), and Rule 81 of the Local Rules for the

United States District Court of the Southern District of Texas, being filed simultaneously with

the filing of this Notice of Removal:

        Exhibit A:    Index of Matters Being Filed

        Exhibit B:    Docket Sheet

        Exhibit C:    Plaintiffs’ Original Petition and Request for Disclosure

        Exhibit D:    Request for Issuance of Service file-stamped 11/7/19

        Exhibit E:    Civil Process Pickup Form dated 11/11/19

        Exhibit F:    Affidavit of Service on GeoVera Advantage Insurance Company on
                      11/18/2019

        Exhibit G:    Notice of Intent to Dismiss-No Answer Filed signed 11/27/2019



DEFENDANT’S NOTICE OF REMOVAL – Page 2
7701306v1
08917.460
       Case 4:20-cv-00410 Document 1 Filed on 02/06/20 in TXSD Page 3 of 6



        Exhibit H:      Notice of Intent to Dismiss-No Answer Filed signed 12/12/2019

        Exhibit I:      Plaintiffs’ Amended Original Petition and Requests for Disclosure

        Exhibit J:      Request for Issuance of Service file-stamped 12/30/19

        Exhibit K:      Civil Process Pickup Form dated 12/31/19

        Exhibit L:      Notice of Intent to Dismiss-No Answer Filed signed 1/13/2020

        Exhibit M:      Plaintiffs’ Verified Motion to Retain and proposed Order

        Exhibit N:      Signed Order on Verified Motion to Retain

        Exhibit O:      Affidavit of Service on GeoVera Advantage Insurance Company on
                        1/9/2020

        Exhibit P:      Defendant GeoVera Specialty Insurance Company’s (Misidentified as
                        GeoVera Advantage Insurance Company) Original Answer to
                        Plaintiffs’ Amended Original Petition

        Exhibit Q:      List of Parties and Counsel


                                II.     BASIS FOR REMOVAL

        6.     Removal is proper based on diversity of citizenship under 28 U.S.C.

§§ 1332(a)(1), 1441(a), and 1446.

A.      Plaintiffs and Defendant GeoVera are diverse.

        7.     Plaintiffs Kevin Nguyen and Kim Anh Nguyen are individuals residing in

Harris County, Texas.

        8.     Defendant, GeoVera Specialty Insurance Company is incorporated under the

laws of the State of California, with its principal place of business in Fairfield, California.

GeoVera is therefore not a citizen of the State of Texas for diversity purposes.




DEFENDANT’S NOTICE OF REMOVAL – Page 3
7701306v1
08917.460
       Case 4:20-cv-00410 Document 1 Filed on 02/06/20 in TXSD Page 4 of 6



        9.     Thus, this lawsuit is between citizens of different states, and there is complete

diversity of citizenship between Plaintiffs and GeoVera.

B. The Amount in Controversy Exceeds the Jurisdictional Requirements for Subject
   Matter Jurisdiction.

        10.    This is a civil action in which the amount in controversy exceeds $75,000.00.

Plaintiffs’ Amended Original Petition expressly alleges that “Plaintiffs are seeking monetary

relief of more than $100,000 . . . .” (Pls’ Amended Orig. Pet. ¶4). Thus, the express allegations

in the Petition exceed the amount in controversy threshold of $75,000.00.

                 III.    THIS REMOVAL IS PROCEDURALLY CORRECT

        11.    GeoVera received service of this lawsuit on January 9, 2020. Thus, GeoVera is

filing this Notice within the 30-day time period required by 28 U.S.C. § 1446(b).

        12.    Venue is proper in this District and Division under 28 U.S.C. §1446(a) because

this District and Division embrace a substantial part of the events giving rise to Plaintiffs’ claims

allegedly occurring in this District and Division, including the location of the residential property

at issue.

        13.    Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this Notice.

        14.    Promptly after GeoVera files this Notice of Removal, written notice of the filing

will be given to Plaintiffs pursuant to 28 U.S.C. §1446(d).

        15.    Promptly after GeoVera files this Notice of Removal, a true and correct copy of

same will be filed with the Clerk of the Harris County District Court pursuant to 28 U.S.C.

§1446(d).



DEFENDANT’S NOTICE OF REMOVAL – Page 4
7701306v1
08917.460
       Case 4:20-cv-00410 Document 1 Filed on 02/06/20 in TXSD Page 5 of 6



                                          CONCLUSION

        16.    Based upon the foregoing, the exhibits submitted in support of this removal, and

other documents filed contemporaneously with this Notice of Removal, Defendant GeoVera

hereby removes this case to this Court for trial and determination.

                                             Respectfully submitted,

                                             /s/ Rhonda J. Thompson
                                             Rhonda J. Thompson
                                             State Bar No. 24029862
                                             So. Dist. No.: 17055

                                             THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                             700 N. Pearl Street, 25th Floor
                                             Dallas, Texas 75201
                                             Telephone: (214) 871-8200
                                             Facsimile: (214) 871-8209
                                             Email: rthompson@thompsoncoe.com

                                             COUNSEL FOR DEFENDANT
                                             GEOVERA SPECIALTY INSURANCE
                                             SERVICES




DEFENDANT’S NOTICE OF REMOVAL – Page 5
7701306v1
08917.460
       Case 4:20-cv-00410 Document 1 Filed on 02/06/20 in TXSD Page 6 of 6




                               CERTIFICATE OF SERVICE

        This is to certify that on the 6th day of February, 2020, a true and correct copy of the
foregoing was delivered to the following counsel of record in accordance with the Federal Rules
of Civil Procedure:

        Johnny Nguyen
        Johnny Nguyen & Associates
        2825 Wilcrest Drive, Suite 309
        Houston, TX 77042
        Fax: (281) 503-7503
        Emai: jnguyen@johnnynguyenlaw.com
              Counsel for Plaintiffs



                                            /s/ Rhonda J. Thompson
                                            Rhonda J. Thompson




DEFENDANT’S NOTICE OF REMOVAL – Page 6
7701306v1
08917.460
